EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Stephen D. Axelrod, CFA John Pougnet, CEO Alisa Steinberg (Media) XELR8 Holdings, Inc. Wolfe Axelrod Weinberger Assoc. LLC (303) 316-8577 (212) 370-4500 CEO@xelr8.com steve@wolfeaxelrod.com alisa@wolfeaxelrod.com XELR8 HOLDINGS RECEIVES AMEX NOTICE REGARDING NONCOMPLIANCE WITH CONTINUED LISTING STANDARDS DENVER, Colo. - September 11, 2008 XELR8 Holdings, Inc. (AMEX: BZI), a provider of functional foods, beverages and nutritional supplements, announced today that it had received a notice from The American Stock Exchange (AMEX) dated September 5, 2008 stating that the Company is not in compliance with certain continued listing standards of the AMEX Company Guide. Specifically, the Company is not in compliance with Section 1003(a)(i) of the Company Guide because the Company’s stockholders’ equity was less than $2,000,000 and it had losses from continuing operations and net losses in two of the last three most recent fiscal years. The notice is based on a review by the AMEX of XELR8’s Form 10-Q for the quarter ended June 30, 2008, which publicly disclosed the financial status of the Company at that time. XELR8 must submit a plan by October 6, 2008 advising AMEX of the actions it has taken, or will take, that would bring XELR8 into compliance with Sections 1003(a)(i) of the Company Guide by May 5, 2010. The Company is taking steps to prepare and submit such a plan to AMEX on or before October 6, 2008. Failure to submit a plan, or if the plan is not accepted, the Company could be subject to delisting procedures. “We highly value our listing on the AMEX and shareholders can expect that we’ll properly prepare a Compliance Plan to address the issues outlined by the AMEX in order to regain full compliance in a timely fashion,” stated Mr. John Pougnet, Chief Executive Officer of XELR8.“In the event we are unable to regain full compliance, we will continue to provide a market for our Company’s common stock by listing our shares on the OTC Bulletin Board,” continued Mr.
